COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00287-CR


FREDERICK D. PIMPTON                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Frederick D. Pimpton appeals from the trial court’s order denying his

motion for judgment nunc pro tunc. In late June 2012, we informed Appellant by

letter of our concern that we do not have jurisdiction over his appeal because the

order denying his motion does not appear to be an appealable order, and we stated

that his appeal could be dismissed unless he or any party filed within ten days a



      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal.           We have received no

response.

      Because an order denying a motion for judgment nunc pro tunc is not

appealable,2 we dismiss this appeal for want of jurisdiction.3




                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 20, 2012




      2
         See Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004)
(providing that appropriate remedy for denial of motion for judgment nunc pro tunc is
to file petition for writ of mandamus in court of appeals); Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. dism’d).
      3
       See Tex. R. App. P. 43.2(f).


                                          2